Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a medical device” in line 10. However, it is unclear to the Examiner whether this recitation in line 15 is meant to introduce a second medical device into the claim, or is meant to refer back to the medical device that was introduced into the claim at line 2. For the purposes of examination, the Examiner will treat claim 15 as if line 10 recites “[[a]] the medical device”. Clarification is required.
Claims 16-20 are similarly rejected by virtue of their dependency upon claim 15. 
Claim 16 recites the limitation “the cap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the internal space portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication No. 2014/0114286 to Okamura.
Regarding claim 15, Okamura discloses a medical elongated body (device 10, see Figs. 1-2) comprising: 
a tubular body (sheath tube 20) possessing a lumen (hollow section 21; paragraph 40) into which a medical instrument (device 100) is insertable (paragraph 40), the tubular body (sheath tube 20) possessing a proximal portion (portion of sheath tube that attaches to hub 30); 
a hub (hub 30) connected to the proximal portion of the tubular body (sheath tube 20), the hub (hub 30) possessing an internal space (central through hole 32) communicating with the lumen (hollow section 21) of the tubular body (sheath tube 20), the hub (hub 30) also possessing an inner surface (inner surface of central through hole 32) and a proximal portion (portion of hub 30 that attaches to annular member 50); 
a valve body (valve body 40) disposed in the proximal portion of the hub (hub 30) (see Fig. 2) and covering the internal space (central through hole 32) so that the internal space (central through hole 32)  is bounded by the valve body (valve body 40) and the inner surface (inner surface of central through hole 32) of the hub (hub 30), the valve body (valve body 40) possessing a center (center being formed by area where slits 43 and 44 are) and including an insertion portion (insertion section 45) into which a medical instrument (device 100) is insertable (see Fig. 6), the valve body (valve body 40) possessing a proximal 
the valve body (valve body 40) including a proximal surface (proximal surface 42) and a distal surface (distal surface 41) positioned on opposite surfaces of the valve body (valve body 40) (see Fig. 2);  PATENT Attorney Docket No. 
a cap member (annular member 50) attached to the proximal portion of the hub (hub 30) (Fig. 2) and being in direct contact with the proximal surface (proximal surface 42) of the valve body (valve body 40) (Fig. 2), the cap member (annular member 50) possessing a centrally located proximal opening portion (through hole 51) passing through the cap member (annular member 50), the insertion portion (insertion section 45) being exposed in the proximal opening portion (through hole 51) of the cap member (annular member 50) so that the medical instrument (device 100) is insertable into the insertion portion (insertion section 45) of the valve body (valve body 40) while passing through the proximal opening portion (through hole 51) of the cap member (annular member 50); 
the cap member including a marker portion (wall surface 52) that guides the medical instrument (device 100) to the insertion portion (insertion section 45) of the valve body (valve body 40) during insertion of the medical instrument (device 100) into the tubular body (sheath tube 20) (Fig. 6); 
the insertion portion (insertion section 45) including a proximal side slit (proximal side slit 44) located on the proximal surface (proximal surface 42) of the valve body (valve body 40) and a distal side slit (distal side slit 43) located on the distal surface (distal surface 41) of the valve body (valve body 40), the proximal side slit (proximal side slit 44) including oppositely disposed end portions (end sections 46), the distal side slit (distal side slit 43) intersecting the proximal end slit (proximal side slit 44) (Fig. 4); 
the cap member (annular member 50) being in direct contact with the proximal surface (proximal surface 42) of the valve body (valve body 40) at a position that is closer to the center of the valve body (valve body 40) than both end portions of the proximal side slit (proximal side slit 44) of the valve body (valve body 40) (see Figs. 2, 6 and paragraphs 54-55); and 
the marker portion (wall surface 52) is disposed at a position surrounding the proximal side slit (proximal side slit 44) while covering both end portions (end sections 46) of the proximal side slit (proximal side slit 44) (Figs. 2 and 6, and paragraphs 54-55).
Regarding claim 16, Okamura discloses the claimed invention as discussed above concerning claim 15, and Okamura further discloses the marker portion (wall surface 52) is a ring-shaped marker portion (paragraph 48 and Fig. 2 and 3) and is spaced radially outwardly from a center of the valve body (valve body 40) as seen from a proximal end of the cap member (annular member 50) (see Fig. 3).
Regarding claim 20, Okamura discloses the claimed invention as discussed above concerning claim 15, and Okamura further discloses the cap member (annular member 50) possesses a proximally facing guiding wall surface (flange section 56 and the transition into wall surface 52) that faces away from the internal space .

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783